People v Conway (2016 NY Slip Op 05165)





People v Conway


2016 NY Slip Op 05165


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2014-08606
 (Ind. No. 2731/12)

[*1]The People of the State of New York, respondent,
vKevin Conway, appellant.


Robert C. Mitchell, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Caren C. Manzello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Cohen, J.), rendered July 9, 2014, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256). The defendant's valid appeal waiver precludes the review of his challenges to the denial of his suppression motion (see People v Hicks, 134 AD3d 854, 854), the factual sufficiency of his plea allocution for the charge of manslaughter in the second degree (see id. at 854), and the alleged excessiveness of the sentence imposed (see People v Lopez, 6 NY3d at 256).
LEVENTHAL, J.P., MILLER, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court